Citation Nr: 0716337	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  06-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the attorney is entitled to payment of attorney fees.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1944 
to December 1946.  He died on December [redacted], 2004.  Following 
his death, in July 2005, an Accrued Rating Decision granted 
service connection for Parkinson's disease with dementia at 
100 percent effective April 2001. 

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from two ratings decisions by the 
Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied 
entitlement to payment of attorney's fees from (1) past due 
benefits for the month of the veteran's death and (2) service 
connection for the veteran's cause of death. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant requesting a 
withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2006).  

In this case, a review of the record includes a request dated 
March 7, 2007 from the appellant to the Board to withdraw his 
appeal for attorney's fees and return the veteran's records 
to the Montgomery, Alabama RO.  The Board finds that the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2006).  Consequently, further 
action by the Board on this claim is not appropriate.  38 
U.S.C.A. § 7105(d) (West 2002).  The appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.  


ORDER


The appeal is dismissed without prejudice.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


